FERNANDEZ, Circuit Judge,
concurring:
I concur in the order, but write separately to emphasize that in this order we decide that Newdow’s legal status under *506California law vis-a-vis his daughter does not deprive him of standing. Despite the order’s allusions to the merits of the controversy, we decide nothing but that narrow standing issue.1 Leastwise, I join nothing other than the narrow decision that the orders of the California courts have not deprived Newdow of standing.

. For my view on the merits question, see Newdow v. U.S. Congress, 292 F.3d 597, 612-15 (9th Cir.2002) (Fernandez, J., concurring and dissenting.)